Citation Nr: 9906298	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
including as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
peripheral neuropathy.  


FINDING OF FACT

There is no evidence in the claims folder which demonstrates 
that the veteran had peripheral neuropathy in service or that 
tends to show that the veteran's currently diagnosed 
bilateral ulnar neuropathy and bilateral carpal tunnel 
syndrome are related to his military service, including any 
exposure to Agent Orange in service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  
TheUnited States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court) has defined a well-
grounded claim as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Grottveit at 93.  
Furthermore, a claim that is not well-grounded must be denied 
because it does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); Edenfield v. Brown, 8 Vet.App. 384 (1995), 
Beausoleil v. Brown, 8 Vet.App. 459 (1996).

Relevant Laws and Regulations.  The basic framework of the 
law and regulations provides that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307.  Service connection 
may be granted on a presumptive basis for certain 
disabilities based on exposure to an herbicide agent, 
including peripheral neuropathy.  The diseases listed in 
38 C.F.R. § 3.309 shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service.  38 C.F.R. 
§§ 3.307, 3.309.  

Note 2 at the end of 38 C.F.R. § 3.309 states that for the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

Factual Background.  The veteran's Form DD 214 reveals that 
he was awarded a Purple Heart.  He served in the Marine Corp 
and received Vietnam Service and Campaign Medals.  

On service entrance examination in April 1967 evaluation of 
the neurological system and upper extremities was noted to be 
normal.  The service medical records do not include any 
references to treatment for pain and tingling of the hands or 
peripheral neuropathy.  The veteran's service separation 
examination in January 1969 revealed that the upper 
extremities and neurological system were normal.  

A March 1969 VA examination did not include any complaints of 
pain or tingling in the hands.  In June 1969 the VA arranged 
for the veteran to be examined by a private physician for a 
psychiatric and neurological evaluation.  Neurological 
examination included motor, sensory, reflex and coordination 
tests which were all within normal limits.  

In September 1994 a VA examination of the veteran was 
performed.  There were no complaints of tingling or pain in 
the hands noted in the examination report.  

A VA examination in September 1977 did not include any 
references to complaints of pain or tingling in the hands.  

Private medical records from June 1979 include a report of 
electromyography testing.  They include a diagnosis of 
bilateral carpal tunnel syndrome.  

Since that date the veteran has subsequently been treated for 
variously diagnosed neurological disorders of both upper 
extremities.  None of the diagnoses were of acute or subacute 
peripheral neuropathy.  

The veteran was examined by the VA in February and March 
1996.  The orthopedic examiner diagnosed stenosis of the 
cervical spine with left ulnar nerve neuropathy with clawing 
of the left ulnar nerve.  The peripheral nerve examination 
report includes diagnoses of bilateral ulnar neuropathy and 
bilateral carpal tunnel syndrome, probably due to repetitive 
trauma, status post surgical intervention.  

The veteran testified at a hearing before a Member of the 
Board in January 1999.  The veteran stated while in service 
his hands would fall asleep.  He would have to shake then.  
It got to the point that he did not have any feeling in his 
hands.  It came and went.  He received treatment in 1968 at 
Dong Ha.  He was also given treatment on the Navy ships, 
Repose and the Sanctuary.  (T-3,4)  He said that he was 
sprayed with herbicides while on patrol  He was examined at 
Treasure Island in January 1969 when he was released from 
service.  The examination included a type of needle prick 
test.  (T-5).  He initially sought treatment after service 
for his hands in 1979.  The veteran testified that he has had 
persistent chronic problems with his hands since service.  
The numbness and tingling in his hands is similar to the 
symptoms he had in service.  After he had surgery the 
symptoms would go away for two or three years.  (T-9).  When 
questioned the veteran stated that a physician had never told 
him that his problems with his wrists were due to exposure to 
Agent Orange.  (T-10).  The veteran also claimed service 
connection based on his work has a radioman which involved 
carrying a heavy Perk 25.  He was a radioman for forward 
observers.  

Analysis.  The Board first considered the threshold question 
of whether or not the veteran has presented a well grounded 
claim for service connection for peripheral neuropathy.  The 
veteran is seeking service connection based two theories; 
first based on exposure to Agent Orange in service under 
38 C.F.R. § 3.309, and second, service connection based on 
incurrence in service under 38 C.F.R. § 3.303.  The Board 
first considered whether or not presumptive service 
connection due to exposure to Agent Orange in service was 
appropriate.  

The regulations are clear that presumptive service connection 
is provided for acute and subacute peripheral neuropathy only 
under the circumstances described in Note 2 following 
38 C.F.R. § 3.309.  The veteran's current neurological 
disabilities did not resolve within two years of the date of 
onset.  They have not been diagnosed as either acute or 
subacute.  Without a diagnosis of acute or subacute 
peripheral neuropathy the veteran's claim is not well 
grounded.  The application of presumptive service connection 
for peripheral neuropathy is not appropriate in this case as 
the veteran has not presented a well grounded claim.  

In Brock v. Brown, 10 Vet. App. 155,160 (1997) the Court 
applied the decision in Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), to claims for service connection based on 
exposure to Agent Orange in service.  In Combee the Federal 
Circuit Court noted that direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  The holding in Combee 
provided that the regulations which provided presumptive 
service connection for diseases related to exposure to 
ionizing radiation were not intended to prohibit veterans 
from establishing service connection under 38 C.F.R. 
§ 3.303(d).  

The elements of a well grounded claim for service connection 
are set out above.  In this case the service medical records 
do not include any references or diagnosis of peripheral 
neuropathy in service.  The veteran testified that he first 
had hand symptoms in service.  He testified that they 
occurred while he was serving as a radioman in a forward 
observer unit.  He also stated that he had those symptoms 
continuously since service except for periods of two to three 
years after he received surgical treatment.  The veteran's 
Form DD 214 reveals that he received a Purple Heart, which is 
considered to be evidence that the veteran was engaged in 
combat with the enemy.  For that reason the application of 
38 U.S.C.A. § 1154 is appropriate in this case.  

The provisions of 38 U.S.C.A. § 1154(b), by relaxing the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims, specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service incurrence of a disease or 
injury; that is, what occurred in service both as to the 
evidence that a claimant must submit in order to make such a 
claim well grounded and as to the evidence necessary in order 
for service connection of a disease or injury to be awarded.  
See Caluza, supra; see also Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet.App. 102, 
105 (1993); Sheets v. Derwinski, 2 Vet.App. 512, 515 (1992); 
Smith (Morgan) v. Derwinski, 2 Vet.App. 137, 140 (1992).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), a three 
step sequential analysis was outlined for applying 
38 U.S.C.A. § 1154.  As the first step, it must be determined 
whether the veteran had proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  As the second step, it must be determined 
whether the proffered evidence was consistent with the 
circumstances, conditions or hardships of such service.  If a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  The presumption is 
rebuttable.  It may be rebutted by clear and convincing 
evidence to the contrary.  

The statements of the veteran are consistent with the 
circumstances of his service as a Marine serving in the 
Republic of Vietnam.  The Board has for that reason presumed 
that his statements that he first had symptoms in service are 
correct.  

Clear and convincing evidence to the contrary is required to 
rebut the presumption.  In this instance there are no records 
of treatment in service for the period when the veteran was 
in the Republic of Vietnam.  On service separation 
examination no disability of the upper extremities or 
neurological disability was noted.  The veteran applied for 
VA compensation benefits immediately after service separation 
and did not mention any disability related to his hands.  He 
was examined on several occasions between separation from 
service and the diagnosis of carpal tunnel syndrome in 1979 
and never complained of any problem with his hands.  A 
neurological evaluation performed in June 1969 did not reveal 
sensory or motor difficulty with the upper extremities.  
Those medical records present clear and convincing evidence 
that the veteran did not have peripheral neuropathy either at 
service separation or for many years after service 
separation.  Based on the separation examination, the June 
1969 VA neurological evaluation, and subsequent VA 
examinations the Board finds that the presumption has been 
rebutted that peripheral neuropathy was incurred in service.  

The veteran also testified that, except for periods after his 
surgeries, he has continuously had the same symptoms in his 
upper extremities since 1968.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), the Court established the following rules 
with regard to claims addressing the issue of chronicity.  
The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  

The veteran had described his wrists and hands as numb and 
tingling in service.  A lay person is competent to provide 
evidence of the manifestations of a disability that would be 
perceptible to a lay person.  Falzone v. Brown, 8 Vet. 
App. 393, 403 (1997) (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994)).  Numbness, tingling and pain are all 
manifestations that any lay person could feel and report.  
Although the veteran is competent to relate his symptoms he 
is not competent to diagnosis a disorder.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

In order for the veteran's claim for service connection for 
peripheral neuropathy to be well grounded the veteran must 
present competent medical evidence that his current 
disability is related to service.  The only evidence in the 
claims folder of a link between the currently diagnose 
bilateral carpal tunnel syndrome and bilateral ulnar 
neuropathy are the statements of the veteran.  In Libertine 
v. Brown, 9 Vet. App. 521 (1996), the Court held that an 
appellant's own statements did not provide the requisite 
medical evidence demonstrating a causal relationship between 
the claimed disability and service.  See also Turpen v. 
Gober, 10 Vet.App. 536, 539 (1997)  

In Darby v. Brown, 10 Vet. App. 243 (1997) where the 
appellant was seeking service connection for the cause of the 
veteran's death based on exposure to Agent Orange in service, 
the Court held that because there was no medical evidence 
linking the veteran's cause of death to service, the 
appellant did not have a well grounded claim for benefits.  

The Board has concluded that the veteran has not presented a 
well grounded claim for service connection for peripheral 
neuropathy, since there is no diagnosis of acute or subacute 
peripheral neuropathy as provided in 38 C.F.R. § 3.309 and 
the veteran has not presented competent medical evidence of a 
nexus between any symptoms in service and his currently 
diagnosed neurological disabilities.  



ORDER

Service connection for peripheral neuropathy is denied.  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals


- 10 -


